Page, J. (dissenting):
The jury has found upon evidence amply sustaining the finding that the defendant agreed to pay the plaintiff a commission of five per cent if she produced a purchaser or sold the property. The price that was given to her was $45,000. While it is true that Thanhouser’s attention was attracted to the property by a sign indicating that it was for sale, she was the first person to show him over the property and give him the price of $45,000. She sent Thanhouser’s card to the defendant. When informed that the estate desired to get $55,000 for the property, she wrote and telephoned to Thanhouser and induced him to bring his wife to look at the property, and showed them over the entire estate, pointing out its advantageous features. The defendant, however, in the meantime had sent Thanhouser’s card to another broker who took up the negotiations and effected a sale at $45,000, the price that plaintiff had originally offered it.
The court charged the jury that one of the first things that they must determine was whether the defendant employed the plaintiff to sell this property, and promised to pay a commission if she produced a purchaser. The jury by their verdict have found that such an agreement was made. We then have a case where a person has employed another to sell real estate and promised to pay a fixed commission if a purchaser is produced. The person thus employed produced a purchaser; that is, the broker showed the prospective purchaser the property which he had been authorized to offer for sale, gave him the price at which it was sold and communicated the name of such purchaser to the owner. Under *271such circumstances the owner cannot defeat the broker’s claim for commission by taking up and completing the negotiations either himself or through another broker to whom the owner had given the name of the prospective purchaser, unless before doing so he in good faith terminates the contract of employment. (Travis v. Bowron, 138 App. Div. 554.) The cases relied upon by the majority are clearly distinguishable from the instant case. In Boyd v. Improved Property Holding Co. (135 App. Div. 623) the owner told a broker that if he would mention the name of a person who would lease the premises he would call upon him and pay the broker a commission in case the deal was closed. The owner subsequently leased the premises to the person with whom the broker had negotiated, but whose identity he had refused to disclose. Held, that the broker was not entitled to the commission as his negotiations had nothing to do with the lease and he had not given the name of his party to the owner. In Wylie v. Marine National Bank (61 N. Y. 415) the broker opened negotiations with a prospective purchaser and afterwards abandoned them. Subsequently the owner sold to the same person. In Sibbald v. Bethlehem Iron Co. (83 N. Y. 378) the owner had in good faith terminated the agency before himself undertaking the negotiation of the contract; but where, as in this case, the owner avails himself of the information given by the broker, and by his own active participation, or by transmitting the information, prevents the broker from consummating the sale, the owner cannot take advantage of his own wrong and deprive the broker of his- commission, where the contract was subsequently closed at the price given to the broker by the owner. Nor can I assent to the proposition that the word “ produce ” a purchaser imposes all the burdens on the broker that the majority of the court hold. To produce a purchaser means to bring forward or introduce a purchaser who is ready, willing and able to contract on the owner’s terms. Of course, unless the owner interferes without terminating the agency, the broker must show that his efforts were the procuring cause.
Therefore, as the sale was actually consummated upon the terms specified and with the purchaser who was first called to the attention of the owner by the plaintiff, she-was *272entitled to recover her commission. There was no error committed in the course of the trial in ruling upon evidence, and the case was submitted to the jury with a very fair and intelligent charge.
In my opinion the judgment should be affirmed.
Clarke, P. J., concurred.
Judgment and order reversed, with costs, and complaint dismissed, with costs.